Exhibit 10.5.5

Form Agreement in Connection with the

Executive Severance Plan

(As Amended and Restated Effective September 25, 2008 and December 31, 2008)

In accordance with the terms of the Coca-Coca Enterprises Inc. Executive
Severance Plan (the “Plan”),                      (the “Executive”) is eligible
for the following payments and benefits from his/her employer, Coca-Cola
Enterprises Inc. or one of its affiliates (the “Company”), upon Executive’s
termination of employment:

 

  •  

Severance payments totaling $        , paid in substantially equal bi-weekly
installments in accordance with the Company’s regular payroll cycles; beginning
                     following Executive’s separation from service date. This
amount is comprised of:

 

  •  

$        , representing      months of base salary;

 

  •  

$        , representing      annual bonuses payable at 100% of his/her
Management Incentive Plan target award level (the target award level being equal
to     % of his/her base salary);

 

  •  

A lump-sum payment of $         to be made on                     , which amount
is comprised of:

 

  •  

$         for assistance with future medical coverage costs; and

 

  •  

$         for assistance with obtaining outplacement services.

 

  •  

Waiver of any remaining service-based vesting requirements on Executive’s
outstanding restricted stock or restricted stock unit awards, as described
below:

Because the performance targets have been met on the following awards, the
underlying shares will vest as of the later of Executive’s termination date and
the date this agreement becomes effective, with the underlying shares
distributed as soon as practicable following such date or as otherwise provided
under terms of the awards:

 

Original Grant Date

   Number of
Shares to Vest

—

   —  

Because the applicable performance targets have not been met on the following
awards, vesting of the underlying shares (a pro rata portion of the award) is
conditioned on the satisfaction of applicable performance target for each grant
and will be paid as provided in accordance with the terms of the award:

 

Grant Date

   Shares Eligible to Vest    Performance Target
($/Share)    Must be Met By This
Date

—

   —      —      —  

 

  •  

In first quarter of the year following separation from service, Executive will
receive the 20     Management Incentive Plan award, if any, based on actual
performance results and prorated for the number of days of his/her employment
during         .

The payments and benefits described above, which Executive acknowledges that
he/she would not otherwise be entitled to receive, are in consideration of, and
contingent on, Executive executing and not revoking the release of claims and
non-competition covenants contained in this Agreement (the “Agreement”), as well
as Executive’s compliance with the other terms and obligations under the Plan,
including, without limitation, the confidentiality, non-solicitation,
non-disparagement, return of Company records and property, and cooperation
requirements contained in the Plan.



--------------------------------------------------------------------------------

1. Release of Claims

Executive agrees, for Executive, Executive’s spouse, heirs, executor or
administrator, assigns, insurers, attorneys and other persons or entities acting
or purporting to act on Executive’s behalf, to irrevocably and unconditionally
release, acquit and forever discharge the Company, its affiliates, subsidiaries,
directors, officers, employees, shareholders, partners, agents, representatives,
predecessors, successors, assigns, insurers, attorneys, benefit plans sponsored
by the Company and said plans’ fiduciaries, agents and trustees (collectively,
“Company Parties”), from any and all actions, causes of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages of any nature
whatsoever, judgments, levies and executions of any kind, whether in law or in
equity, known or unknown, which Executive now has, owns or holds, or claims to
have had, own or hold, or which Executive at any time prior to now had, owned or
held, or claimed to have, own or hold against any of the Company Parties or in
any way connected to Executive’s employment with the Company.

This release specifically includes, without limitation, any tort, contract,
fraud or constitutional claim; any claim based on wrongful discharge, breach of
contract, violation of public policy, interference with legal rights, or
promissory estoppel; any claim for workers’ compensation retaliation; any
whistleblower claim; any claim arising under federal, state or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination or retaliation; any claim arising under federal,
state or local law concerning employment practices; and any claim relating to
compensation or benefits. This specifically includes, without limitation, any
claim which Executive has or has had under Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991; 42 U.S.C. §1981; the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act; the Americans with Disabilities Act, as amended; the Worker
Adjustment and Retraining Notification Act; and the Employee Retirement Income
Security Act of 1974, as amended.

Executive agrees that this is a general release and that it is to be broadly
construed as a release of all claims; provided that, notwithstanding the
foregoing, this Agreement does not include a release of any claims that cannot
be released hereunder by law. Executive represents and acknowledges that he/she
has carefully read and understands all of the provisions of this Agreement, and
that he/she is voluntarily entering into this Agreement. Executive represents
and acknowledges that he/she has been advised in writing to, and has been
afforded the right and opportunity to, consult with an attorney prior to
executing this Agreement.

Executive has      days within which to consider this Agreement, and seven
(7) days following its execution to revoke this Agreement. All payments and
benefits provided under the Plan are contingent on, and will not be paid until
Executive executes and does not revoke this Agreement.

 

2. Non-Competition

Executive covenants and agrees that, during the period beginning with
Executive’s termination of employment and ending with the last installment
payment of severance provided under the Plan, Executive will not directly or
indirectly, on Executive’s own behalf or on behalf of any person or entity,
compete with the Company by performing activities or duties substantially
similar to the activities or duties performed by Executive for the Company
during the year preceding Executive’s termination of employment for any business
entity that is a Direct Competitor of the Company within the continental United
States.

A “Direct Competitor” of the Company is any business or operations owned or
operated by PepsiCo, Inc. or the Dr Pepper Snapple Group.; or any entity
bottling or distributing the products of these businesses or operations.
Executive expressly acknowledges and agrees that, because of the nature of the
services he/she has provided to the Company, the geographic area to which this
non-competition agreement applies is reasonably defined to protect the Company’s
legitimate business interests.

 

3. Mutual Non-Disparagement

In recognition of Executive’s obligation under the Plan to refrain from
disparaging the Company, the Company agrees to make good faith efforts to direct
its officers and other members of senior management to refrain from disparaging
Executive.

 

2



--------------------------------------------------------------------------------

4. Entire Agreement

This Agreement and the Coca-Cola Enterprises Inc. Executive Severance Plan set
forth the entire agreement between Executive and the Company Parties as to the
termination of Executive’s employment with the Company, and fully supersedes any
and all prior agreements or understandings between Executive and the Company
Parties pertaining to the termination of Executive’s employment with the
Company.

THIS AGREEMENT CONTAINS A WAIVER AND GENERAL RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS CAREFULLY READ AND UNDERSTANDS
THIS AGREEMENT, AND THAT HE OR SHE HAS BEEN ADVISED TO, AND HAD THE OPPORTUNITY
TO, CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS AGREEMENT.

 

3